


110 S991 IS: Senator Paul Simon Study Abroad

U.S. Senate
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		1st Session
		S. 991
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2007
			Mr. Durbin (for himself,
			 Mr. Coleman, Mr. Dodd, Mr.
			 Hagel, Mr. Obama,
			 Mr. Kerry, Mr.
			 Roberts, Mr. Menendez,
			 Mr. Cochran, Mr. Lieberman, Mr.
			 Levin, Mr. Smith,
			 Mr. Stevens, Mr. Akaka, Mr.
			 Chambliss, Ms. Stabenow,
			 Ms. Snowe, Ms.
			 Cantwell, Mr. Baucus,
			 Mr. Warner, Mr.
			 Pryor, and Mr. Kennedy)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish the Senator Paul Simon Study Abroad
		  Foundation under the authorities of the Mutual Educational and Cultural
		  Exchange Act of 1961.
	
	
		1.Short titleThis Act may be cited as the
			 Senator Paul Simon Study Abroad
			 Foundation Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)According to
			 President George W. Bush, America’s leadership and national security
			 rest on our commitment to educate and prepare our youth for active engagement
			 in the international community..
			(2)According to former President William J.
			 Clinton, Today, the defense of United States interests, the effective
			 management of global issues, and even an understanding of our Nation’s
			 diversity require ever-greater contact with, and understanding of, people and
			 cultures beyond our borders..
			(3)Congress authorized the establishment of
			 the Commission on the Abraham Lincoln Study Abroad Fellowship Program pursuant
			 to section 104 of the Miscellaneous Appropriations and Offsets Act, 2004
			 (division H of Public Law 108–199). Pursuant to its mandate, the Commission has
			 submitted to Congress and the President a report of its recommendations for
			 greatly expanding the opportunity for students at institutions of higher
			 education in the United States to study abroad, with special emphasis on
			 studying in developing nations.
			(4)Studies
			 consistently show that United States students score below their counterparts in
			 other advanced countries on indicators of international knowledge. This lack of
			 global literacy is a national liability in an age of global trade and business,
			 global interdependence, and global terror.
			(5)By numbers ranging
			 from 77 to more than 90 percent, Americans believe that it is important for
			 their children to learn other languages, study abroad, attend a college where
			 they can interact with international students, learn about other countries and
			 cultures, and generally be prepared for the global age, according to a December
			 2005 national survey commissioned by NAFSA: Association of International
			 Educators.
			(6)In today’s world, it is more important than
			 ever for the United States to be a responsible, constructive leader that other
			 countries are willing to follow. Such leadership cannot be sustained without an
			 informed citizenry with much more knowledge and awareness of the world than
			 most Americans currently possess.
			(7)Study abroad has proven to be a very
			 effective means of imparting international and foreign-language competency to
			 students.
			(8)In any given year,
			 only approximately one percent of all students enrolled in United States
			 institutions of higher education study abroad.
			(9)Less than 10 percent of the students who
			 graduate from United States institutions of higher education with bachelors
			 degrees have studied abroad.
			(10)Far more study abroad must take place in
			 the developing countries. Ninety-five percent of the world’s population growth
			 over the next 50 years will occur outside of Europe. Yet in the academic year
			 2004–2005, 60 percent of United States students studying abroad studied in
			 Europe, and 45 percent studied in four countries—the United Kingdom, Italy,
			 Spain, and France—according to the Institute of International Education.
			(11)The Final Report of the National Commission
			 on Terrorist Attacks Upon the United States (The 9/11 Commission Report)
			 recommended that the United States increase support for scholarship,
			 exchange, and library programs. The 9/11 Public Discourse Project,
			 successor to the 9/11 Commission, noted in its November 14, 2005, status report
			 that this recommendation was unfulfilled, and stated that
			 The U.S. should increase support for scholarship and exchange programs,
			 our most powerful tool to shape attitudes over the course of a
			 generation.. In its December 5, 2005, Final Report on the 9/11
			 Commission Recommendations, the 9/11 Public Discourse Project gave the
			 government a grade of D for its implementation of this
			 recommendation.
			(12)Investing in a national study abroad
			 program would help turn a grade of D into an A by
			 equipping United States students to communicate United States values and way of
			 life through the unique dialogue that takes place among citizens from around
			 the world when individuals study abroad.
			3.PurposesThe purposes of this Act are—
			(1)to significantly enhance the global
			 competitiveness and international knowledge base of the United States by
			 ensuring that more students in United States institutions of higher education
			 have the opportunity to acquire foreign language skills and international
			 knowledge through significantly expanded study abroad;
			(2)to enhance the foreign policy capacity of
			 the United States by significantly expanding and diversifying the talent pool
			 of individuals with non-traditional foreign language skills and cultural
			 knowledge in the United States who are available for recruitment by United
			 States foreign affairs agencies, legislative branch agencies, and
			 nongovernmental organizations involved in foreign affairs activities;
			(3)to ensure that an
			 increasing portion of study abroad by United States students will take place in
			 nontraditional study abroad destinations such as the People’s Republic of
			 China, countries of the Middle East region, and developing countries;
			 and
			(4)to create greater cultural understanding of
			 the United States by exposing foreign students and their families to American
			 students in countries that have not traditionally hosted large numbers of
			 American students.
			4.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				(2)BoardThe term Board means the Board
			 of Directors of the Foundation established pursuant to section 5(d).
			(3)Chief executive
			 officerThe term Chief
			 Executive Officer means the chief executive officer of the Foundation
			 appointed pursuant to section 5(c).
			(4)FoundationThe term Foundation means the
			 Senator Paul Simon Study Abroad Foundation established by section 5(a).
			(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
			(6)Nontraditional
			 study abroad destinationThe term nontraditional study
			 abroad destination means a location that is determined by the Foundation
			 to be a less common destination for United States students who study
			 abroad.
			(7)Study
			 abroadThe term study
			 abroad means an educational program of study, work, research,
			 internship, or combination thereof that is conducted outside the United States
			 and that carries academic credit toward fulfilling the participating student’s
			 degree requirements.
			5.Establishment and
			 management of the Senator Paul Simon Study Abroad Foundation
			(a)Establishment
				(1)In
			 generalThere is established
			 in the executive branch a corporation to be known as the Senator Paul
			 Simon Study Abroad Foundation that shall be responsible for carrying
			 out this Act under the authorities of the Mutual Educational and Cultural
			 Exchange Act of 196l (22 U.S.C. 2451 et seq.). The Foundation shall be a
			 government corporation, as defined in section 103 of title 5, United States
			 Code.
				(2)Board of
			 directorsThe Foundation
			 shall be governed by a Board of Directors chaired by the Secretary of State in
			 accordance with subsection (d).
				(3)Intent of
			 CongressIt is the intent of
			 Congress in establishing the structure of the Foundation set forth in this
			 subsection to create an entity that will administer a study abroad program
			 that—
					(A)serves the long-term foreign policy and
			 national security needs of the United States; but
					(B)operates independently of short-term
			 political and foreign policy considerations.
					(b)Mandate of
			 FoundationIn administering
			 the program referred to in subsection (a)(3), the Foundation shall—
				(1)promote the objectives and purposes of this
			 Act;
				(2)through responsive, flexible grant-making,
			 promote access by students at diverse institutions of higher education,
			 including two-year institutions, minority-serving institutions, and
			 institutions that serve nontraditional students;
				(3)through creative grant-making, promote
			 access by diverse students, including minority students, students of limited
			 financial means, and nontraditional students;
				(4)raise funds from the private sector to
			 supplement funds made available under this Act; and
				(5)be committed to minimizing administrative
			 costs and to maximizing the availability of funds for grants under this
			 Act.
				(c)Chief executive
			 officer
				(1)In
			 generalThere shall be in the
			 Foundation a Chief Executive Officer who shall be responsible for the
			 management of the Foundation.
				(2)AppointmentThe Chief Executive Officer shall be
			 appointed by the Board and shall be a recognized leader in higher education,
			 business, or foreign policy, chosen on the basis of a rigorous search.
				(3)Relationship to
			 boardThe Chief Executive Officer shall report to and be under
			 the direct authority of the Board.
				(4)Compensation and
			 rank
					(A)In
			 generalThe Chief Executive Officer shall be compensated at the
			 rate provided for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code, and shall have the equivalent rank of Deputy
			 Secretary.
					(B)AmendmentSection
			 5314 of title 5, United States Code, is amended by adding at the end the
			 following:
						
							Chief Executive Officer, Senator Paul Simon
				Study Abroad
				Foundation.
							.
					(5)Authorities and
			 dutiesThe Chief Executive
			 Officer shall be responsible for the management of the Foundation and shall
			 exercise the powers and discharge the duties of the Foundation.
				(6)Authority to
			 appoint officersIn
			 consultation and with approval of the Board, the Chief Executive Officer shall
			 appoint all officers of the Foundation.
				(d)Board of
			 directors
				(1)EstablishmentThere
			 shall be in the Foundation a Board of Directors.
				(2)DutiesThe
			 Board shall perform the functions specified to be carried out by the Board in
			 this Act and may prescribe, amend, and repeal bylaws, rules, regulations, and
			 procedures governing the manner in which the business of the Foundation may be
			 conducted and in which the powers granted to it by law may be exercised.
				(3)MembershipThe
			 Board shall consist of—
					(A)the Secretary of State (or the Secretary’s
			 designee), the Secretary of Education (or the Secretary’s designee), the
			 Secretary of Defense (or the Secretary’s designee), and the Administrator of
			 the United States Agency for International Development (or the Administrator’s
			 designee); and
					(B)five other
			 individuals with relevant experience in matters relating to study abroad (such
			 as individuals who represent institutions of higher education, business
			 organizations, foreign policy organizations, or other relevant organizations)
			 who shall be appointed by the President, by and with the advice and consent of
			 the Senate, of which—
						(i)one
			 individual shall be appointed from among a list of individuals submitted by the
			 majority leader of the House of Representatives;
						(ii)one
			 individual shall be appointed from among a list of individuals submitted by the
			 minority leader of the House of Representatives;
						(iii)one individual
			 shall be appointed from among a list of individuals submitted by the majority
			 leader of the Senate; and
						(iv)one
			 individual shall be appointed from among a list of individuals submitted by the
			 minority leader of the Senate.
						(4)Chief executive
			 officerThe Chief Executive
			 Officer of the Foundation shall serve as a nonvoting, ex officio member of the
			 Board.
				(5)Terms
					(A)Officers of the
			 federal governmentEach member of the Board described in
			 paragraph (3)(A) shall serve for a term that is concurrent with the term of
			 service of the individual’s position as an officer within the other Federal
			 department or agency.
					(B)Other
			 membersEach member of the Board described in paragraph (3)(B)
			 shall be appointed for a term of 3 years and may be reappointed for a term of
			 an additional 3 years.
					(C)VacanciesA
			 vacancy in the Board shall be filled in the manner in which the original
			 appointment was made.
					(6)ChairpersonThere
			 shall be a Chairperson of the Board. The Secretary of State shall serve as the
			 Chairperson.
				(7)QuorumA
			 majority of the members of the Board described in paragraph (3) shall
			 constitute a quorum, which, except with respect to a meeting of the Board
			 during the 135-day period beginning on the date of the enactment of this Act,
			 shall include at least one member of the Board described in paragraph
			 (3)(B).
				(8)MeetingsThe
			 Board shall meet at the call of the Chairperson.
				(9)Compensation
					(A)Officers of the
			 federal government
						(i)In
			 generalA member of the Board
			 described in paragraph (3)(A) may not receive additional pay, allowances, or
			 benefits by reason of the member’s service on the Board.
						(ii)Travel
			 expensesEach such member of the Board shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
						(B)Other
			 members
						(i)In
			 generalExcept as provided in clause (ii), a member of the Board
			 described in paragraph (3)(B)—
							(I)shall be paid compensation out of funds
			 made available for the purposes of this Act at the daily equivalent of the
			 highest rate payable under section 5332 of title 5, United States Code, for
			 each day (including travel time) during which the member is engaged in the
			 actual performance of duties as a member of the Board; and
							(II)while away from the member’s home or
			 regular place of business on necessary travel in the actual performance of
			 duties as a member of the Board, shall be paid per diem, travel, and
			 transportation expenses in the same manner as is provided under subchapter I of
			 chapter 57 of title 5, United States Code.
							(ii)LimitationA
			 member of the Board may not be paid compensation under clause (i)(II) for more
			 than 90 days in any calendar year.
						6.Establishment and
			 operation of program
			(a)Establishment of
			 the programThere is hereby established a program, which
			 shall—
				(1)be administered by
			 the Foundation; and
				(2)award grants to—
					(A)individuals for
			 study abroad;
					(B)nongovernmental institutions that provide
			 and promote study abroad opportunities, in consortium with institutions
			 described in subparagraph (C); and
					(C)institutions of higher education,
			 individually or in consortium,
					in order to
			 accomplish the objectives set forth in subsection (b).(b)ObjectivesThe objectives of the program established
			 under subsection (a) are that, within 10 years of the date of the enactment of
			 this Act—
				(1)not less than one
			 million undergraduate students in United States institutions of higher
			 education will study abroad annually for credit;
				(2)the demographics
			 of study-abroad participation will reflect the demographics of the United
			 States undergraduate population; and
				(3)an increasing
			 portion of study abroad will take place in nontraditional study abroad
			 destinations, with a substantial portion of such increases taking place in
			 developing countries.
				(c)Mandate of the
			 programIn order to
			 accomplish the objectives set forth in subsection (b), the Foundation shall, in
			 administering the program established under subsection (a), take fully into
			 account the recommendations of the Commission on the Abraham Lincoln Study
			 Abroad Fellowship Program (established pursuant to section 104 of the
			 Miscellaneous Appropriations and Offsets Act, 2004 (division H of Public Law
			 108–199)).
			(d)Structure of
			 grantsIn accordance with the
			 recommendations of the Commission on the Abraham Lincoln Study Abroad
			 Fellowship Program, grants awarded under the program established under
			 subsection (a) shall be structured to the maximum extent practicable to promote
			 appropriate reforms in institutions of higher education in order to remove
			 barriers to participation by students in study abroad.
			(e)Balance of
			 long-term and short-term study abroad programsIn administering
			 the program established under subsection (a), the Foundation shall seek an
			 appropriate balance between—
				(1)longer-term study
			 abroad programs, which maximize foreign-language learning and intercultural
			 understanding; and
				(2)shorter-term study
			 abroad programs, which maximize the accessibility of study abroad to
			 nontraditional students.
				7.Annual
			 reportNot later than March
			 31, 2008, and each March 31 thereafter, the Foundation shall submit to Congress
			 a report on the implementation of this Act during the prior fiscal year.
		8.Powers of the
			 Foundation; related provisions
			(a)PowersThe
			 Foundation—
				(1)shall have
			 perpetual succession unless dissolved by a law enacted after the date of the
			 enactment of this Act;
				(2)may
			 adopt, alter, and use a seal, which shall be judicially noticed;
				(3)may make and
			 perform such contracts, grants, and other agreements with any person or
			 government however designated and wherever situated, as may be necessary for
			 carrying out the functions of the Foundation;
				(4)may determine and
			 prescribe the manner in which its obligations shall be incurred and its
			 expenses allowed and paid, including expenses for representation;
				(5)may lease,
			 purchase, or otherwise acquire, improve, and use such real property wherever
			 situated, as may be necessary for carrying out the functions of the
			 Foundation;
				(6)may accept cash
			 gifts or donations of services or of property (real, personal, or mixed),
			 tangible or intangible, for the purpose of carrying out the provisions of this
			 Act;
				(7)may use the United
			 States mails in the same manner and on the same conditions as the executive
			 departments;
				(8)may contract with
			 individuals for personal services, who shall not be considered Federal
			 employees for any provision of law administered by the Office of Personnel
			 Management;
				(9)may hire or obtain
			 passenger motor vehicles; and
				(10)shall have such
			 other powers as may be necessary and incident to carrying out this Act.
				(b)Principal
			 officeThe Foundation shall maintain its principal office in the
			 metropolitan area of Washington, District of Columbia.
			(c)Applicability of
			 government corporation control act
				(1)In
			 generalThe Foundation shall be subject to chapter 91 of subtitle
			 VI of title 31, United States Code, except that the Foundation shall not be
			 authorized to issue obligations or offer obligations to the public.
				(2)Conforming
			 amendmentSection 9101(3) of title 31, United States Code, is
			 amended by adding at the end the following:
					
						(R)the Senator Paul Simon Study Abroad
				Foundation.
						.
				(d)Inspector
			 general
				(1)In
			 generalThe Inspector General of the Department of State shall
			 serve as Inspector General of the Foundation, and, in acting in such capacity,
			 may conduct reviews, investigations, and inspections of all aspects of the
			 operations and activities of the Foundation.
				(2)Authority of the
			 boardIn carrying out the responsibilities under this subsection,
			 the Inspector General shall report to and be under the general supervision of
			 the Board.
				(3)Reimbursement
			 and authorization of services
					(A)ReimbursementThe
			 Foundation shall reimburse the Department of State for all expenses incurred by
			 the Inspector General in connection with the Inspector General’s
			 responsibilities under this subsection.
					(B)Authorization
			 for servicesOf the amount authorized to be appropriated under
			 section 10(a) for a fiscal year, up to $2,000,000 is authorized to be made
			 available to the Inspector General of the Department of State to conduct
			 reviews, investigations, and inspections of operations and activities of the
			 Foundation.
					9.General personnel
			 authorities
			(a)Detail of
			 personnelUpon request of the Chief Executive Officer, the head
			 of an agency may detail any employee of such agency to the Foundation on a
			 reimbursable basis. Any employee so detailed remains, for the purpose of
			 preserving such employee’s allowances, privileges, rights, seniority, and other
			 benefits, an employee of the agency from which detailed.
			(b)Reemployment
			 rights
				(1)In
			 generalAn employee of an agency who is serving under a career or
			 career conditional appointment (or the equivalent), and who, with the consent
			 of the head of such agency, transfers to the Foundation, is entitled to be
			 reemployed in such employee’s former position or a position of like seniority,
			 status, and pay in such agency, if such employee—
					(A)is separated from
			 the Foundation for any reason, other than misconduct, neglect of duty, or
			 malfeasance; and
					(B)applies for
			 reemployment not later than 90 days after the date of separation from the
			 Foundation.
					(2)Specific
			 rightsAn employee who satisfies paragraph (1) is entitled to be
			 reemployed (in accordance with such paragraph) within 30 days after applying
			 for reemployment and, on reemployment, is entitled to at least the rate of
			 basic pay to which such employee would have been entitled had such employee
			 never transferred.
				(c)Hiring
			 authorityOf persons employed by the Foundation, not to exceed 30
			 persons may be appointed, compensated, or removed without regard to the civil
			 service laws and regulations.
			(d)Basic
			 payThe Chief Executive Officer may fix the rate of basic pay of
			 employees of the Foundation without regard to the provisions of chapter 51 of
			 title 5, United States Code (relating to the classification of positions),
			 subchapter III of chapter 53 of such title (relating to General Schedule pay
			 rates), except that no employee of the Foundation may receive a rate of basic
			 pay that exceeds the rate for level IV of the Executive Schedule under section
			 5315 of such title.
			(e)DefinitionsIn
			 this section—
				(1)the term
			 agency means an executive agency, as defined by section 105 of
			 title 5, United States Code; and
				(2)the term
			 detail means the assignment or loan of an employee, without a
			 change of position, from the agency by which such employee is employed to the
			 Foundation.
				10.Authorization of
			 appropriations
			(a)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this Act $80,000,000 for fiscal year 2008 and each subsequent fiscal
			 year.
			(b)Allocation of
			 funds
				(1)In
			 generalThe Foundation may allocate or transfer to any agency of
			 the United States Government any of the funds available for carrying out this
			 Act. Such funds shall be available for obligation and expenditure for the
			 purposes for which the funds were authorized, in accordance with authority
			 granted in this Act or under authority governing the activities of the United
			 States Government agency to which such funds are allocated or
			 transferred.
				(2)NotificationThe
			 Foundation shall notify the appropriate congressional committees not less than
			 15 days prior to an allocation or transfer of funds pursuant to paragraph
			 (1).
				
